Title: From George Washington to the Board of War, 6 March 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 6th March 1780.
          
          I have been honored with yours of the 28th ulto. It gives me great pleasure to find by your letter and by one which I recd a few days ago from Mr Lovell that we have favorable account⟨s⟩ from France on the subject of supplies of Cloathing and other stores—I have directed the Adj⟨t⟩ General to call for an exact return of the drum⟨s⟩ and fifes wanting which shall be transmitted to the Board as soon as they are brought in.
          General Knox informs me that the Hessian swords which were at Albany were ordered down to Fishkill with an intention to deliver them out to the non Commd Officers of the Artillery and Infantry, but that on their arrival they were found stripped of their mountings, which having been brass, had been taken off to cast into Gun Mountings and for other purposes—He says they may be remounted again with Iron, and that he will order part of them to be fitted up again. I have the honor to be &c.
        